 In theMatter of S R.SHARP, DOING BUSINESS ASSUREBEST-BAKERSandUNITED BAKERY WORKERS LOCALINDUSTRIALUNIONNo,-1145(CIO)Case No. -R-3412-AMENDMENT TO SECOND DIRECTION OF ELECTIONJuly 13, 1942On February 10, 1942, the National LaborRelationsBoard, hereincalled the Board, issued its Decision and Direction of Election,-' andon June ,11, 1942, issued its Second Direction of Election,2 in theabove-entitled proceedingThe Regional Director for the 'SixteenthRegion (Fort Worth, Texas), having requested that the election bepostponed, the Board -hereby amends its, Se' cond-Direc'tion of " Elec-tion by striking therefrom the words, "but not later than thirty (30)days, from the date of this Second Direction of Election," and substi-tuting therefor the words, "at such time as the Board may hereafterdirect138 N L R B 1043241 N L R B 9]342N LRB,No88415 In theMatter of S R SHARP, DOING BUSINESS AS SUREBEST BAKERSandUNITEDBAKERYWORKERS LOCALINDUSTRIALUNION No 1145(CIO)Case No R-3412SECOND AMENDMENT TO SECOND DIRECTION- OFELECTIONJuly 31,194On June 11, 1942, and July 13, 1942, respectively, the Boaid issueda Second Direction of Election and an Amendment thereto in theabove-entitled proceeding'The Board hereby amends its SecondDirection of Election, as amended, by striking therefrom the words"at such time as the Board may hereafter direct" and substitutingtherefor the words "as soon^as'is practicable but not later than August.21, 1942 "MR. GERARDD' REILLY took,no part inthe consideration, of theabove Second Amendment to Second Direction of Election.142 N L R B 41542 N L R B, No 88a416